                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

EIGHT MILE STYLE, LLC, ET AL.,                     )
                                                   )
        Plaintiffs,                                )
                                                   )
v.                                                 )      Civil No. 3:19-cv-00736
                                                   )      Judge Trauger
SPOTIFY USA INC.,                                  )
                                                   )
        Defendant.                                 )

                                         ORDER

        It is hereby ORDERED that the discovery dispute telephone conference scheduled for

Monday, March 29, 2021 at 3:00 p.m. is RESET for the same day at 4:30 p.m.

        It is so ORDERED.



                                                   ________________________________
                                                   ALETA A. TRAUGER
                                                   U.S. District Judge




     Case 3:19-cv-00736 Document 155 Filed 03/26/21 Page 1 of 1 PageID #: 1338
